

116 HRES 315 IH: Expressing support for the designation of April 2019 as “National Donate Life Month”.
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 315IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Mr. Correa (for himself, Ms. Barragán, Mr. Fitzpatrick, Mr. Cohen, Mr. Raskin, Mr. Lipinski, Mr. Foster, Mr. Aguilar, Ms. Roybal-Allard, Mr. Panetta, Mr. Heck, Mr. Garamendi, Mr. Hastings, Mr. Costa, Ms. Norton, Mr. Gallego, Mr. Bishop of Georgia, and Ms. DelBene) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of April 2019 as National Donate Life Month.
	
 Whereas, in April 2019, over 113,000 individuals were on the official waiting list managed for organ donation by the Organ Procurement and Transplantation Network established under section 372 of the Public Health Service Act (42 U.S.C. 274) (referred to in this resolution as the national transplant waiting list);
 Whereas in 2018, 36,529 transplant procedures were performed with organs from 10,721 deceased donors and 6,841 living donors, yet on average, 20 people die each day while waiting for an organ donation;
 Whereas over 145,000,000 people in the United States are registered to be organ and tissue donors, yet the demand for donated organs outweighs the supply of organs made available each day;
 Whereas, in 2018, a record was set for the number of organ transplants performed in a single year, for the sixth consecutive year, yet every 10 minutes, 1 person is added to the national transplant waiting list;
 Whereas an organ donation from a single deceased donor can benefit up to 8 individuals, and tissue donation can benefit an additional 75 or more;
 Whereas a living donor can donate a kidney or a portion of a lung or the liver to save the life of another individual; and
 Whereas April is traditionally recognized as National Donate Life Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the goals and ideals of National Donate Life Month; (2)supports promoting awareness of organ and tissue donation by increasing public awareness;
 (3)encourages States, localities, and territories of the United States to support the goals and ideals of National Donate Life Month by issuing a proclamation to designate National Donate Life Month;
 (4)commends each individual who— (A)is a registered organ and tissue donor who may have a positive impact on the life of another individual; or
 (B)indicates a wish to become an organ and tissue donor; (5)acknowledges the grief of families who face the loss of loved ones and commends the families who, in their grief, choose to donate the organs and tissues of deceased family members;
 (6)recognizes the generous contribution made by each living individual who has donated an organ or tissue to save and enhance the life of another individual;
 (7)acknowledges the advances in medical technology that have enabled organ transplantation with organs donated by living individuals to become a viable treatment option for an increasing number of patients;
 (8)commends the medical professionals and organ donation and transplantation experts who have worked to improve the deceased and living organ donation and increase the number of deceased and living donors and thus save more lives; and
 (9)salutes each individual who has helped to give the gift of life by supporting, promoting, and encouraging organ donation.
			